DETAILED ACTION
Claims 1 and 3-19 were filed with the amendment dated 07/08/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

 Response to Arguments
The examiner apologizes for any inconvenience, however, the indicated allowability of claim 2 is withdrawn in view of the newly discovered reference(s) to U.S. Pat. No. 3,820,050.  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 7,021,329 (“Hyde”) in view of U.S. Pat. Pub. No. 2016/0349773 (“Borowicz”) and U.S. Pat. No. 3,820,050 (“Tyler”).
With regard to claim 1, Hyde discloses a temperature-controlled pressure regulator assembly (Fig. 2; col. 1, lines 5-7, lines 35-40), comprising: a regulator (10) having a regulator body (12+14), a valve seat (36), an inlet (22), and an outlet (20); the body (12+14) defining a flow passage (flow passage = flow path col. 2, lines 41-50) fluidly connecting the inlet (22) and the outlet (20); a control element (30+34) disposed in the flow passage (see Fig. 2; col. 2, lines 41-50)) and shiftable between a first position (position shown in Fig. 3) seated against the valve seat (36) and a second position spaced away from the valve seat (when 34/30 moves downward and away from 36); a heat chamber (chamber with 56 and inside 62+44; because chamber 44 is heated – col. 4, lines 7-24), a portion of the flow path (read as flow passage – col. 2, lines 41-50) extending through the heat chamber (chamber with 56 and inside 62+44; flow passage extends at least through portion of 44; see also col. 4, lines 20-24); a heater (58) positioned to convey heat to the heat chamber thereby conveying heat to a fluid in the portion of the flow passage (col. 4, lines  7-8 and 20-24); a controller (16) electrically coupled to the heater (58) by a control circuit (circuit shown in Fig. 6; see also col.4, lines 30-33), the controller (16) coupled to a power source (270)  and arranged to control the heater (col. 4, lines 20-29, 31-33).
Hyde discloses all the claimed features with the exception of explicitly disclosing a thermal cut-off fuse operatively coupled to the circuit, the thermal cut-off fuse including electrical connectors for attachment to the controller, the thermal cut-off fuse arranged to electrically decouple the heater from the control circuit in response to a temperature exceeding a threshold, thereby deactivating the heater; a thermal component; and wherein the thermal cut-off fuse is disposed in a fuse holder, wherein the fuse holder includes a bore and a recess, the bore sized to permit passage of the electrical connectors from the thermal cut-off fuse to the controller, the recess being centered relative to the bore and sized to receive the thermal component.
Hyde does disclose a temperature sensor 60 that can control a switch circuit 250.
Hyde and Borowicz both teach temperature controlled pressure regulators.
Borowicz teaches that it is known in the art to modify a temperature controlled pressure regulator to include a thermal cut off fuse (226) operatively coupled to a circuit (circuit shown in Fig. 2; controller 210), the thermal cut-off fuse (226) arranged to electrically decouple the heater (202) from the control circuit (circuit shown in Fig. 2) in response to a temperature exceeding a threshold (see Fig. 3), thereby deactivating the heater (202) (para [0040], lines 1-7 = fuse interrupts controller 210; para [0033] lines 8-12 and para [0029], lines 1-5 = controller 210 controls heat source); and wherein the thermal cut-off fuse is disposed in a fuse holder (at least board 124 holds fuse).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize a thermal cut off fuse coupled to a circuit to decouple a heater from a circuit in response to a temperature exceeding a threshold, with the fuse in a fuse holder, such as taught by Borowicz, in the regulator of Hyde for the purpose of controlling the temperature of the fluid to a desired temperature in order to prevent condensation and/or induce vaporization of the process fluid (see Borowicz at para [0010]). 
 Hyde and Borowicz do not teach or suggest the particulars of the thermal cut-off fuse or fuse holder. 
Tyler teaches a thermal cut-off fuse (col. 1, lines 5-10) comprising electrical connectors (22, 24), the thermal cut-off fuse arranged to electrically decouple from a circuit in response to a temperature exceeding a threshold (Col. 5, lines 27-40: “thus breaking or opening the circuit in which the wires 48 and 50 are connected”), a thermal component (28); and wherein the thermal cut-off fuse is disposed in a fuse holder (20), wherein the fuse holder (20) includes a bore (opening in 20 containing 22 and 24, see annotated Figs.) and a recess (portion of 20 containing 28/26, see annotated Figs), the bore sized to permit passage of the electrical connectors (22 and 24) from the thermal cut-off fuse to the controller (22 and 24 extend from within the fuse (structure at Figs. 1 and 4) to a controller/remainder of circuit (col. 5, lines 27-40), the recess being centered relative to the bore and sized to receive the thermal component (as seen in annotated Fig. 4, the recess is aligned with the central axis of the bore, thus the recess is centered relative to the bore).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize a specific thermal cut-off fuse/fuse holder as taught by Tyler as a substitute for the generic fuse disclosed by the combination of Hyde/Borowicz, since the thermal fuses are known equivalents and the use of which would be known to one of ordinary skill in the art.  Additionally, the substitution would provide the benefit of a simple thermally operated switch that is inexpensive and reliable (see Tyler at col. 1, lines 65-67).

    PNG
    media_image1.png
    933
    909
    media_image1.png
    Greyscale

With regard to claim 3, the combination discloses that the recess forms a slot that extends transversely relative to the fuse holder and across the bore (limitation is met because recess is a slot within 20, and because the recess extends in multiple directions, including transversely relative to the fuse holder; there is no requirement that the recess is wider than bore).  
 With regard to claim 5, Hyde (as modified by Borowicz and Tyler above) discloses that the heat chamber (chamber with 56 and inside 62+44; because chamber 44 is heated – col. 4, lines 7-24) is formed at least in part by a heater bonnet  (62) coupled to the valve body (12+14) (see Fig. 2), and wherein the heater (58), the thermal cut-off fuse (226 of Borowicz), and the fuse holder (Tyler 20) are coupled (at least indirectly, claims do not require directly) to a heater fitting (heater fitting = bore 56+cartridge carrying the heater; col. 4, lines 20-22), and wherein the heater fitting (bore 56+cartridge, col. 4, lines 20-22) is coupled to the heater bonnet (cartridge is within 56, which is coupled to 62; see Fig. 2).  
 

    PNG
    media_image2.png
    806
    891
    media_image2.png
    Greyscale
 
 
With regard to claim 6, Hyde (as modified above) discloses that the heater fitting (bore 56 +cartridge col.4, lines 20-22) includes a counterbore (counterbore is shown in annotated Fig. 2).  The phrase “sized to receive the fuse holder” merely requires that the counter bore is sized to receive the fuse holder.  The claim does not require that the fuse holder is actually located with the counter bore.  The thermal cut-off fuse is adjacent to the heater (fuse 226, as it is coupled to controller, is considered to meet the requirement of “adjacent to the heater”). 
With regard to claim 7, Hyde (as modified above) discloses that the heater fitting (bore 56 +cartridge col.4, lines 20-22) is rotatably coupled to the heater bonnet (62) (rotatably coupled via threaded engagement = col. 4, lines 53-58). 

Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 8-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or render obvious “the fuse holder is circular” (claim 4); “the heater fitting includes a flange, and including an internal lock ring sized to fit in the internal groove and engage the flange to secure the heater fitting within the heater bonnet” (claim 8); the “thermal cut-off fuse is disposed in a circular fuse holder and positioned adjacent the heater and adjacent a longitudinal center of the heat chamber” (claim 11); or “the fuse holder sized for insertion in the bore of the heater fitting, whereby by the thermal cut-off fuse is positioned adjacent the heater and adjacent a longitudinal center of the heat chamber” (claim 19) in combination with the other limitations set forth in the independent claims.
The references do not teach or suggest at least the recited elements.  Borowicz does disclose a fuse, but the fuse is held in the circuit board at the controller, not adjacent a heater or center of a heat chamber.  It would not have been obvious to one of ordinary skill in the art to move the fuse to a location as set forth above without improper hindsight analysis.  U.S. Pat. No. 3,820,050 (“Tyler) discloses a thermal fuse, but specifically requires that the fuse holder is non-circular (col. 4, lines 45-60: “cross sections of the case 20…are non-circular”).  Therefore, it would not have been obvious to modify the thermal fuse holder to be circular as it would be contrary to the principle of operation of the reference. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA CAHILL whose telephone number is (571)270-5219. The examiner can normally be reached Mon-Fri: 6:30 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA CAHILL/Primary Examiner, Art Unit 3753